Citation Nr: 0001402	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for impaired vision, to 
include refractive error.

2.  Entitlement to service connection for an eye disability, 
to include cataracts.

3.  Entitlement to service connection for a sleep disorder.

(The issue of entitlement to a waiver of recovery of an 
overpayment of compensation benefits, in the amount of 
$3,372.00, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1949 to July 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for impaired vision, and from a January 
1996 rating decision of the RO, which denied entitlement to 
service connection for a sleep disorder.

The appellant appeared at a hearing held at the RO on June 
21, 1996.  A transcript of that hearing has been associated 
with the record on appeal.

Because the appellant's claim for entitlement to service 
connection for impaired vision based upon refractive error 
will be addressed on a different legal basis than the 
appellant's claim of entitlement to service connection for 
impaired vision based upon cataracts, the issue of 
entitlement to service connection for impaired vision has 
been redesignated as the two issues above.



FINDINGS OF FACT

1.  In service, the appellant was issued glasses for 
correction of refractive error.

2.  The appellant has a current diagnosis of cataracts.

3.  The appellant has presented no medical evidence of a 
current sleep disorder. 

4.  The appellant has presented no medical evidence of a 
nexus between an alleged sleep disorder or cataracts and any 
disease or injury in his active military service.


CONCLUSIONS OF LAW

1.  The appellant's impaired vision due to refractive error 
is not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c) (1999). 

2.  The claims of service connection for a sleep disorder and 
impaired vision due to cataracts are not well grounded, and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, at the appellant's 
October 1949 enlistment examination, the appellant was 
evaluated as normal.  The appellant's distance vision was 
evaluated as 20/20 bilaterally.  There were no significant 
abnormalities of either eye.

In April 1953 the appellant complained of insomnia.  The 
examiner noted no definitive symptoms.

In June 1953 spectacles were prescribed and ordered for the 
appellant.  Vision in the right eye without glasses was 
20/20-2, and in the left eye was 20/25-3.

At a September 1953 examination, the appellant's distant 
vision was evaluated as 20/25 in his right eye and 20/70 in 
his left eye.  The appellant's near vision was evaluated as 
20/30 in his right eye and 20/50 in his left eye.  The 
examiner noted that the appellant wore glasses for myopia.

In July 1956, the appellant complained of headaches, and the 
examiner noted "new glasses today."  In September 1956 the 
appellant complained of insomnia.

At a June 1957 separation and reenlistment examination, the 
appellant's distant vision was evaluated as 20/25, corrected 
to 20/20, in his right eye and 20/50, corrected to 20/25, in 
his left eye.  The appellant's near vision was evaluated as 
20/25, corrected to 20/20, in his right eye and 20/40, 
corrected to 20/20, in his left eye.  The examiner noted that 
the appellant wore glasses for astigmatism.  The examiner 
noted that the appellant's profile was E2.

In February 1958 the appellant complained of insomnia and 
nervousness.  The examiner noted that the appellant had had 
recent financial problems.

On July 9, 1958, the appellant reported that he still had 
insomnia.  The examiner prescribed phenobarbital.

On July 14, 1958, the appellant reported that he still had 
trouble sleeping.  The examiner prescribed chloral hydrate.

In October 1958, the appellant's eyes were examined.  He 
reported a history of frontal headaches every three to four 
weeks.  He had no visual complaints at distance or near and 
no history of injury or disease of the eyes.  Vision on the 
right was 20/25, corrected to 20/20, and on the left was 
20/30, corrected to 20/20.  Pronounced asthenopia was noted.  
Spectacles were prescribed and ordered.

On October 26, 1958, the appellant's spouse alerted medical 
officials that the appellant had taken an overdose of 
sleeping pills and written a note, which stated, "I hope the 
sleeping pills will work this time."  When an ambulance 
arrived at the appellant's residence, the corpsmen discovered 
that the appellant had taken only two chloral hydrate 
capsules and that the appellant was not asleep.  No note was 
found.

In February 1959 the appellant complained of indisposition to 
sleep.

A July 1959 profile report notes that the appellant was 
evaluated as Eyes [E] 2.

In August 1959 the appellant complained of trouble falling 
asleep at night and not sleeping well.  He reported 
nervousness and anxiety about his family.

A June 1960 profile record notes that the appellant was 
evaluated as Eyes [E] 2 for poor vision.  The examiner noted 
that the appellant had defective vision corrected by glasses.

In October 1960 the appellant's profile was changed from Eyes 
[E] 2 to Eyes [E] 1.

At the appellant's April 1961 separation examination, the 
examiner noted that the appellant wore glasses in 1957 but 
not again until he was issued new glasses in April 1961.  The 
examiner added that the appellant had defective vision, which 
was correctable to 20/20 bilaterally with lenses.

Post service, at a December 1961 VA examination, the 
appellant was noted to have 20/30 vision bilaterally without 
glasses.  The appellant's pupils were round and equal and 
reacted to light and accommodation.  The extraocular 
movements were normal.  The retinal vessels were normal.  He 
had no complaints of insomnia.  On examination for back pain 
he reported that the back pain rarely interfered with his 
sleep.

At an October 1972 ophthamolgical consultation, the appellant 
reported that he did not wear glasses and opined that he did 
not need glasses to see well.  The examiner diagnosed normal 
eye examination with small refractive error in both eyes 
[OU].

In June 1975 the appellant was diagnosed with irregular 
corneal astigmatism.  The examiner referred the appellant to 
his optometrist.

In January 1977 the appellant was noted to have irregular 
astigmatism.  The examiner noted also that the appellant wore 
corrective lenses.

In September 1977 eyeglasses were prescribed for the 
appellant.

In September 1979 the appellant complained of being nervous, 
depressed, and restless.  He stated that he was unable to 
sleep.  He explained that his spouse had left him.

In March 1980 the appellant's vision was evaluated.  The 
examiner diagnosed change in refractive error.  Eyeglasses 
were prescribed.

On VA examination in May 1980, the appellant had no ocular 
complaints.  The examiner noted that glasses were required 
for near and far vision.  Examination revealed clear corneas 
with good anterior chambers.  Lenses and vitreous were quite 
clear.  Mixed astigmatism and presbyopia of both eyes was 
diagnosed.  The examiner stated that there was no obvious 
ocular disease.

In June 1983 the appellant complained of sleep disturbance 
with a history of 27 years.  He explained that he would wake 
up and be unable to breathe.  No diagnosis of sleep disorder 
was given.

In April 1984 the appellant complained of insomnia.  He 
explained that he was unable to fall asleep three out of 
every four nights.  He reported no early morning awakenings.  
The appellant stated that he was in the midst of divorce 
proceedings.  He admitted to occasional nervousness but 
stated that he was not depressed.  The examiner diagnosed 
mild situational anxiety and rule out masked depression.

From October 1984 to January 1986, the appellant was treated 
as a VA outpatient for personality disorder, poor impulse 
control, and generalized anxiety.  The appellant complained 
that he was not sleeping at night.  He explained that he felt 
anxious about his physical condition.  The appellant was 
treated with various medications including Xanax(tm), Halcion(tm), 
and Restoril(tm).  According to the appellant's testimony at a 
January 1985 hearing, the appellant was treated also for poor 
sleep with a biofeedback tape.  He explained that the tape 
helped him fall asleep but that he was unable to sleep for 
long periods because the tape would run out.

From January 1986 to August 1987, the appellant was treated 
as a VA outpatient for recurrent major depression with 
insomnia.  The appellant reported a history of several years 
of chronic initial and middle insomnia.  Treatment with 
tricyclic antidepressants [TCAs], including Elavil(tm), 
exacerbated the appellant's insomnia.  The appellant's 
insomnia was resolved with trazodone.  He was subsequently 
treated with Xanax(tm), which aided his sleep and improved his 
depression.

At a January 1995 VA examination, the appellant's uncorrected 
visual acuity was evaluated as 20/70 in the right eye and 
20/40 in the left eye.  The examiner diagnosed trace 
cataract, left greater than right.

In February 1995 the appellant was treated for bilateral 
conjunctivitis.

In May 1995, the veteran's vision was evaluated.  He was 
diagnosed to have bilateral cataracts but not to need surgery 
yet, and refractive error.

On May 23, 1995, the appellant complained of excessive 
sleepiness during the daytime.

In a December 1995 statement, the appellant's former spouse 
stated that she was married to him from 1958 to 1979, and 
that he experienced insomnia the last 12 years of that time.

At a June 1996 hearing, the appellant testified that prior to 
entering service he had no problems with vision or a sleep 
disorder.  He stated that, while he was in the service, his 
vision worsened, and eyeglasses were prescribed for him.  He 
stated that the glasses were prescribed for reading only.  He 
added that he began wearing glasses full time in 1974.  He 
stated that, approximately four years previously, he had been 
diagnosed with cataracts.

He testified that his sleep disorder began in approximately 
1952 and that he had had difficulty sleeping since that time.  
He explained that currently he occasionally had four to five 
consecutive nights with little sleep.  The appellant opined 
that his current sleep disorder is the same as his sleep 
disorder during service.  The appellant asserted that his 
sleep disorder was presently much worse than it had been 
during service.

The appellant recalled complaining about his sleep disorder 
at his separation examination but added that he was told that 
nothing could be done about it.

On October 4, 1996, the appellant requested an evaluation for 
a sleep disorder.  He explained that he had had a "sleep 
disorder" since 1952 and that he desired a "sleep study."  
The examiner stated that the facility did not have sleep lab 
and could not, therefore, conduct such a study.

On October 7, 1996, new eyeglasses were prescribed for the 
appellant.

At a December 1997 VA examination, the appellant was 
diagnosed with myopia, astigmatism, and cataracts.


II.  Analysis

A.  Refractive Error

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

The appellant contends that his vision worsened during 
service and that he was first prescribed corrective lenses 
during service.  However, because refractive error is 
considered not a disability under the law, the law is 
dispositive.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Accordingly, the claim for service connection for defective 
vision based upon refractive error is denied.


B.  Cataracts and Sleep Disorder

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted on a secondary basis and for certain enumerated 
disabilities on a presumptive basis, see 38 C.F.R. §§ 3.307, 
3.309, 3.310 (1999), or alternatively, with respect to any 
disease, if all the evidence establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the current 
presence of a sleep disorder.  Mere contentions by the 
veteran, without supporting evidence of a current disability, 
do not constitute a well-grounded claim.  Rabideau, 2 Vet. 
App. at 144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's cataracts or his claimed sleep disorder to any 
disease or injury in service.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for a sleep disorder or impaired 
vision due to cataracts well grounded.  Caluza, 7 Vet. App. 
498.  The appellant's contentions and statements on appeal 
have been considered carefully; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  Espiritu, 2 Vet. 
App. 492.  The Board understands that the appellant believes 
that his cataracts and his alleged sleep disorder are 
causally related to service; however, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between these disabilities and any claimed in-service onset 
or a secondary relationship to a service-connected 
disability.  See id. at 494-95.  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim plausible 
or possible.  38 U.S.C.A. § 5107(a) (West 1991); see 
Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-11; 
Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render plausible the claims that are not 
currently well grounded.

Accordingly, the Board must deny the appellant's claims for 
service connection for a sleep disorder and for impaired 
vision based upon cataracts as not well grounded. 



ORDER

Entitlement to service connection for impaired vision based 
upon refractive error is denied.

Entitlement to service connection for impaired vision based 
upon cataracts is denied.

Entitlement to service connection for a sleep disorder is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


